Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Publication 2016/0139968 (DeWitt) discloses a method for operating a test apparatus (“test instruments” [Abstract]), the method comprising:
assigning respective selections of a plurality of resource blockers, which indicate usage of a shared resource and whether usage by an additional instrument is permitted  (“software locks designed to protect the resource--in this case the instrument--as it is shared by multiple device under test (DUT) test plans” [0008]) , 
blocking a first set of the resource blockers to selectively lock usage of the respective shared resources by other instruments if a first instrument, which comprises a first subset of the shared resources, is to be executed, wherein said blocking includes (“For the software component, the DUT (referring again to the note above regarding use of the term "DUT" when the DUT is an actor) is expected to first acquire the key before accessing the RF instrument. If the key is not available, the DUT may wait until the key becomes available” [0061]), based on a type of use mode resulting from the first set and the first subset (“The key used for RF instrument concurrency may be implemented in software, e.g. using mutexes or semaphores [0061]), performing one of
blocking the respective selections of the resource blockers assigned individually to the shared resources of the first subset to lock the other instruments (“software locks may be used to insure that only one DUT test plan accesses the shared resource at a time” [0008[);

US Publication 2013/0179735 (Buckhurst) teaches
determines classifications of a plurality of test instruments in the instrumented program. Concurrent instantiation of multiple of the plurality of test instruments in a first classification of the classifications is prevented. Multiple of the plurality of test instruments in a second classification of the classifications are concurrently instantiated” [0003]);
blocking a subset of the respective selections of the resource blockers assigned individually to the shared resources of the first subset to lock a portion of the other instruments (“A testing system can classify the test instruments based on whether their functionality affects or interferes with other instruments. The testing system defines concurrency constraints for each classification of instrument. The system classifies instruments that modify behavior of a program and/or interfere with another instrument as Exclusive Instruments” [0010]); and
determining whether a second set of the resource blockers can be blocked when if a second instrument, which comprises a second subset of the shared resources, is to be executed and if it is unknown whether types of use modes associated with the first set and the second set conflict, wherein the first set of the resource blockers is different from the second set of the resource blockers (“The system enforces a concurrency constraint for Exclusive Instruments that prevents concurrent execution of Exclusive Instruments. The testing system classifies instruments that do not interfere with other instruments as Passive Instruments. The system allows Passive Instruments to be concurrently executed” [0010]); 
the prior art fails to teach or suggest the further inclusion of

	See Applicant remarks on pages 9-16 of 7/15/2021.
	Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1, 14 and 15 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857